1615 Poydras St. ▪ New Orleans, LA70112 Financial Contact: Media Contact: David P. Joint William L. Collier (504) 582-4203 (504) 582-1750 McMoRan Exploration Co. Updates Gulf of Mexico Exploration and Production Activities NEW ORLEANS, LA, March 24, 2009 – McMoRan Exploration Co. (NYSE: MMR) today updated its Gulf of Mexico exploration and production activities, including exploratory drilling at the Ammazzo and Cordage deep gas prospects, results from the Tom Sauk exploratory well, activities in the Flatrock area and current production rates and estimates. McMoRan’s Co-Chairman, James R. Moffett will be presenting at Howard Weil’s 37th Annual Energy Conference in New Orleans, Louisiana on Wednesday, March 25, 2009, where he will discuss the company’s focused deep gas and ultra-deep exploration programs on the Shelf of the Gulf of Mexico. James R. Moffett, McMoRan’s Co-Chairman, said, “We have validated our concept for large accumulations of deep gas in multiple successful discoveries below 15,000 feet in the Miocene trend in the shallow waters on the Shelf of the Gulf of Mexico.Through our activities in 2008 to test deeper objectives, we have confirmed our belief that there are also large structures on the Shelf with Miocene and older aged sands below 30,000 feet in the ultra-deep trend.This ultra-deep play represents an exciting new exploration frontier in an area where McMoRan maintains a leadership position.The exploration model we have established, combined with our geologic and drilling expertise and large acreage position on the Shelf of the Gulf of Mexico, enables us to pursue our deep gas and ultra-deep drilling activities, where we believe we have multiple additional high potential exploration targets at costs substantially below the costs of developing deepwater Gulf of Mexico targets.We will prudently manage our capital program in response to current economic and market conditions while remaining focused on these exciting exploration opportunities.” EXPLORATION ACTIVITIES The Ammazzo deep gas exploratory prospect in 25 feet of water commenced drilling on November 22, 2008 and is drilling below 17,700 feet towards a proposed total depth of 24,500 feet. The Ammazzo prospect is targeting one of the largest undrilled deep structures below 15,000 feet on the Shelf of the Gulf of Mexico.It is located on the southern portion of the structural ridge extending from the Flatrock and JB Mountain discoveries (located approximately 16 and 11 miles north-northwest, respectively), where McMoRan has successfully drilled to productive Rob-L, Operc and Gyro sands in the Middle Miocene.McMoRan is operating the well and holds a 25.9 percent working interest and 21.1 percent net revenue interest.McMoRan’s partners, Plains Exploration & Production Company (NYSE: PXP) and Energy XXI (NASDAQ: EXXI), hold a 28.1 percent working interest and 16.0 percent working interest, respectively.McMoRan was high bidder on South Marsh Island
